DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 17 December 2020 has been entered. 

Remarks
This action is in response to the applicant’s response filed 17 November 2020, which is in response to the USPTO office action mailed 17 September 2020. Claims 1, 11 and 19 are amended. Claim 15 is cancelled. Claims 1-14 and 16-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-14 and 16-20, the applicant’s arguments have been fully considered but have not been deemed persuasive.
The applicant argues “the combination does not show continuous interactions with the user through a mobile app as new patterns are detected from a geolocation history for specific user input to manage personal information of the user” (response pg. 9). Respectfully, this argument is not persuasive. 
continuous interactions with the user through a mobile app as new patterns are detected from a geolocation history for specific user input to manage personal information of the user) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
In particular, the claims recite “detecting additional derived patterns that are associated with changed or new information on behalf of the user from the geolocation history and interacting with the user through a mobile application of the device to update the information or create the new information for the user” (e.g. claim 1 lines 32-35). Firstly, Parecki teaches a system which utilizes “GIS and/or geolocation based services with a privacy management framework for IP connected devices can use location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis” which reads on “detecting additional derived patterns that are associated with changed or new information on behalf of the user from the geolocation history” (see Parecki, [0090]). Next, Parecki teaches exemplary user interfaces depicting a user’s location history in [Fig. 16] and [Fig. 17]. Parecki further teaches “By visualizing location history through a user interface on an IP connected device, users can search through location history, modify the location history, download the location history in bulk and export the modified location history to a third party service, or the like” which reads on “interacting with the user through a mobile application of the device to update the information or create the new information for the user” as currently drafted (see Parecki, [0090]). Accordingly, the applicant’s arguments are not persuasive. 



Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al., US 8112437 B1 (hereinafter “Katragadda”) in view of Gonzalez et al., US 9928512 B2 (hereinafter “Gonzalez”) in further view of Parecki et al., US 20140059695 A1 (hereinafter “Parecki”).

Claim 1: Katragadda teaches a method, comprising:
receiving, from a device, information maintained on the device and specific to a user, the information comprising: user contacts data, a user email address, user's phone number, and user social media identifiers (Katragadda, [Fig. 3a] note personal data book 305 (e.g. address book), [Col. 8 Lines 36-43] note the personal data is address book data that includes names and addresses of people and/or businesses with which the user has relationships of one degree or another… Other contact information may also be included in the address book data, such as email addresses and telephone numbers, [Col. 18 Lines 18-19] note social groups (e.g., Google's orkut));
obtaining geolocations for the device (Katragadda, [Col. 8 Lines 2-4] note information known about the user, such as geographic location of user and time of day, [Col 11. Lines 15-19] note the module 115 can be configured to use the address book in conjunction with metadata in a user request (e.g., IP address, time of request) to guess with high accuracy the user's current locale (e.g., location within a given uncertainty circle));
(Col. 14 Lines 54-62] note location estimator module 210 is programmed or otherwise configured to estimate the user's frequent physical locations… This address data can then be processed and stored (as entries in an address
mapping the address to a portion of the information and providing an association between the address and the portion of the information to the device to update the information maintained on the device (Katragadda, [Col. 14 Line 65-Col. 15 Line 3] note the aggregator module 205 is further configured to assign labels for each address (e.g., "home," "work," and/or name of the person or business associated with that address). The labels can be obtained… implicitly (e.g., based on user's email/contact history, and/or user's locality));
synchronizing the address and with at external services associated with the user based on the portion of the information mapped to the address (Katragadda, [Col. 18 Lines 37-43] note address data can be pushed from the address book generation system into other systems, such as the contacts list of the user's email system. For instance, a conventional auto-merge function can be used, where addresses of the user's address book are merged with contacts in other services (e.g., email) based on labels, partial or whole address matches, and/or phone number of contact); and 
identifying, without user input, a changed information for a particular contact in the contacts data or a new contact not present in the contacts data based on the geolocations and update the contacts data with the changed information on the device (Katragadda, [Col. 18 Lines 33-43] note the aggregator module 205 and/or the compactor module 215 can be configured to auto-populate a user's address book. In one such embodiment, the aggregator module 205 is further configured for scraping user data from other sources such as email contacts, and frequently browsed contact pages (e.g., business pages), to acquire address data and/or names to go with the address data. The compactor module 215 can then run the scraped addresses through a geocoder (to estimate lat/lon of address) to canonicalize and complete the address (if necessary)).
Katragadda does not explicitly teach a pattern detected in the geolocations; by using service Application Programming Interfaces (APIs) associated with the external services; processing externally-generated requests that are received from the external services through the service APIs by presenting the externally-generated requests and corresponding portions of the information associated with the externally-generated requests obtained from the information within an interface screen to the user on the device for obtaining approval from the user to provide the corresponding portions of the information to the external services through the service APIs to satisfy the externally-generated requests; requesting user authorization; configuring options provided by the user from a configuration interface screen presented on the device, the options identifies first types of the information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; obtaining additional geolocations continuously reported from the device; maintaining an additional association between the device, the user, the geolocations, and additional geolocations as a geolocation history; and detecting additional derived patterns that are associated with changed or new information on behalf of the user from the geolocation history and interacting with the user through a mobile application of the device to update the information or create the new information for the user.
However, Gonzalez teaches a pattern detected in the geolocations; and requesting user authorization (Gonzalez, [Fig. 1], [Col. 5 Line 52 to Col. 6 Line 8] note after identifying the first pattern in step 220, the software of system 10 will run a pattern match that compares the first pattern to the corresponding parameter of the user stored in database 16. (e.g., physical address, email address, etc.) to determine whether the user likely has moved, in step 132. If in step 132 system 10 determines that it is likely that the parameter of the user has likely changed (for example, whether the user has moved when using residential address as the parameter being monitored). Upon identification of a second pattern in step 130, the software running on computer system 12 will then cause a notification to be sent to the user (e.g., by email, SMS text, or other communications protocol) regarding a detected change of address, location, and/or other information (depending on the parameter being monitored), in step 140. The software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142, following which (or in the event the user does not need prompting) in step 150 computer system 12 receives from the user (via email, phone call, SMS text, or other communications protocol) an update of the user's parameter (e.g., address, location, and/or other information depending upon the parameter being monitored)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the address book generation of Katragadda with the pattern based user parameter updates of Gonzalez according to known methods (i.e. updating an address based on a detected change of parameter). Motivation for doing so is that advantageously provides a process for dynamically detecting a change to a user parameter that is associated with and maintained within a service provider's computerized (Gonzalez, [Col. 1 Lines 41-46]).
Katragadda and Gonzalez do not explicitly teach by using service Application Programming Interfaces (APIs) associated with the external services; processing externally-generated requests that are received from the external services through the service APIs by presenting the externally-generated requests and corresponding portions of the information associated with the externally-generated requests obtained from the information within an interface screen to the user on the device for obtaining approval from the user to provide the corresponding portions of the information to the external services through the service APIs to satisfy the externally-generated requests; configuring 
However, Parecki teaches by using service Application Programming Interfaces (APIs) associated with the external services (Parecki, [0031] note the location privacy framework used to implement and manage privacy management can include a user-facing framework that enables consumers to better manage the privacy of their location data across applications and providing users control of location data accuracy reported to specific applications. Certain implementations may utilize a set of APIs exposing user privacy parameters to application developers, such that the application may abide by the rules set by the end user);
processing externally-generated requests that are received from the external services through the service APIs by presenting the externally-generated requests and corresponding portions of the information associated with the externally-generated requests obtained from the information within an interface screen to the user on the device for obtaining approval from the user to provide the corresponding portions of the information to the external services through the service APIs to satisfy the externally-generated requests (Parecki, [Fig. 4]-[Fig. 9], [0031] note utilize a set of APIs exposing user privacy parameters to application developers, [0068] note User interface 400 shows an authentication screen requesting permission to share user information with the application, [0069] note the application provides access to your current geolocation for selected third parties so allow them to provide geo-location related functions and services); 
configuring options provided by the user from a configuration interface screen presented on the device, the options identifies first types of the information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services (Parecki, [Fig. 6] note active and requested connections, [0071] note a website-based user interface 600 is shown that displays current activity and permissions for third party entities. For example, certain entities (e.g., banks, retails outlets, supermarkets) currently have active connections and established permission to track a user's present location. Other entities (e.g., second bank, country carrier) have requested connections (request permission) to access a user's location (i.e., geolocation data), [Fig. 5], [0069] note a user interface 500 (i.e. control panel) for managing data privacy parameters for third party applications; i.e. the examiner interprets information is shared automatically with “active connections” while information is shared after a user confirms a request with “requested connections”, [0070] note the user interfaces described herein enable the tracking and/or controlling of what individuals each get to see); 
obtaining additional geolocations continuously reported from the device; maintaining an additional association between the device, the user, the geolocations, and additional geolocations as a geolocation history; and detecting additional derived patterns that are associated with changed or new information on behalf of the user from the geolocation history (Parecki, [0041] note LaaS platform 130 may include additional modules for maps and places, real-time mobile signals data, and historical data (e.g., location history); i.e. real-time = continuous, [0051] note Location data reporting frequency can control how often location data, or derivatives thereof (e.g., location history), are reported, [Fig. 16], [Fig. 17], [0054] note a user's personal location history derived from geolocation data, [0091] note utilize GIS and/or geolocation based services with a privacy management framework for IP connected devices can use location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis) and
interacting with the user through a mobile application of the device to update the information or create the new information for the user (Parecki, [Fig. 16], [Fig. 17], [Fig. 18], [0090] note FIG. 16 is a simplified diagram illustrating a user interface 1600 depicting a user location history… FIG. 17 illustrates another user interface 1700 depicting a location history in a web-based browser, according to certain embodiments of the invention. By visualizing location history through a user interface on an IP connected device, users can search through location history, modify the location history, download the location history in bulk and export the modified location history to a third party service, or the like, [0091] note the invention can utilize GIS and/or geolocation based services with a privacy management framework for IP connected devices can use location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis, [0093] note FIG. 18 is a simplified diagram illustrating a user interface 1800 to analyze and predict user behavior based on location data… changes may indicate changes in shopping preferences, activities, employment status, medical status, or other information as would be appreciated by one of ordinary skill in the art with the benefit of this disclosure). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the information sharing of Katragadda and Gonzalez with the privacy management framework of Parecki according to known methods (i.e. providing, via a set of APIs, a user-facing framework that enables consumers to manage the privacy of their location). Motivation for doing so is that through the user interface of a privacy management framework, the person can individually (Parecki, [0050]).

Claim 2: Katragadda, Gonzalez and Parecki teach the method of claim 1, wherein maintaining further includes obtaining date and time data with each geolocation obtained for the device (Katragadda, [Col. 8 Lines 2-4] note information known about the user, such as geographic location of user and time of day, [Col 11. Lines 15-19] note the module 115 can be configured to use the address book in conjunction with metadata in a user request (e.g., IP address, time of request) to guess with high accuracy the user's current locale (e.g., location within a given uncertainty circle)).

Claim 3: Katragadda, Gonzalez and Parecki teach the method of claim 2, wherein identifying further includes determining the pattern between the address and a portion of the date and time data (Gonzalez, [Fig. 1], [Col. 5 Line 52 to Col. 6 Line 8] note after identifying the first pattern in step 220, the software of system 10 will run a pattern match that compares the first pattern to the corresponding parameter of the user stored in database 16. (e.g., physical address, email address, etc.) to determine whether the user likely has moved, in step 132. If in step 132 system 10 determines that it is likely that the parameter of the user has likely changed (for example, whether the user has moved when using residential address as the parameter being monitored). Upon identification of a second pattern in step 130, the software running on computer system 12 will then cause a notification to be sent to the user (e.g., by email, SMS text, or other communications protocol) regarding a detected change of address, location, and/or other information (depending on the parameter being monitored), in step 140).

Claim 4: Katragadda, Gonzalez and Parecki teach the method of claim 3 further comprising, pushing the address and the portion as a suggestion to an interface on the device requesting the user to confirm the address as being relevant to a new portion to include with information (Gonzalez, [Col. 5 Line 52 to Col. 6 Line 8] note the software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142).

Claim 5: Katragadda, Gonzalez and Parecki teach the method of claim 3 further comprising, pushing the address and the portion as a suggestion to an interface on the device requesting the user confirm the address is a modification to a previously noted address included with the information (Gonzalez, [Col. 5 Line 52 to Col. 6 Line 8] note the software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142).

Claim 6: Katragadda, Gonzalez and Parecki teach the method of claim 1 further comprising, updating changes to the information that are received from the device (Gonzalez, [Col. 5 Line 52 to Col. 6 Line 8] note the software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142, following which (or in the event the user does not need prompting) in step 150 computer system 12 receives from the user (via email, phone call, SMS text, or other communications protocol) an update of the user's parameter (e.g., address, location, and/or other information depending upon the parameter being monitored)).

Claim 7: Katragadda, Gonzalez and Parecki teach the method of claim 1 further comprising, receiving a request for a second portion of the information from a particular external service (Parecki, [Fig. 4], [0068] note user interface 400 shows an authentication screen requesting permission to share user information with the application, [0054] note third parties granted access can visual location history through a user interface on an IP connected device, which allows users… export the modified location history to a third party service, [0091] note using location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis).

Claim 8: Katragadda, Gonzalez and Parecki teach the method of claim 7, wherein receiving further includes automatically providing the second portion to the particular external service based on a configuration setting previously provided by the user (Parecki, [Fig. 4], [0068] note a website-based control panel is shown that includes an editable data privacy parameter (i.e. permissions) for allowing a bank to access your location when you visit their locations and during bank transactions).

Claim 9: Katragadda, Gonzalez and Parecki teach the method of claim 7, wherein receiving further includes pushing the request to an interface of the device for confirmation from the user before providing the second portion to the particular external service (Parecki, [Fig. 4], [0068] note user interface 400 shows an authentication screen requesting permission to share user information with the application).

Claim 10: Katragadda, Gonzalez and Parecki teach the method of claim 1 further comprising, automatically and selectively synchronizing other portions of the information with the external services based on a configuration setting previously provided by the user (Parecki, [Fig. 5], [0069] note a user interface 500 (i.e. control panel) for managing data privacy parameters for third party applications… more data privacy parameters including limiting the accuracy of the geolocation data, or other information related to the provide services, [Fig. 4], [0068] note user interface 400 shows an authentication screen requesting permission to share user information with the application, [0054] note third parties granted access can visual location history through a user interface on an IP connected device, which allows users… export the modified location history to a third party service, [0091] note using location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis).

Claim 11: Katragadda teaches a method, comprising:
reporting geolocations for a device to a server (Katragadda, [Col. 8 Lines 2-4] note information known about the user, such as geographic location of user and time of day, [Col 11. Lines 15-19] note the module 115 can be configured to use the address book in conjunction with metadata in a user request (e.g., IP address, time of request) to guess with high accuracy the user's current locale (e.g., location within a given uncertainty circle));
obtaining personal information maintained on the device that is associated with a user that operates the device, the personal information including user contacts data, user email addresses, user phone number, user social media identifiers, and user name (Katragadda, [Col. 8 Lines 2-4] note information known about the user, such as geographic location of user and time of day, [Col 11. Lines 15-19] note the module 115 can be configured to use the address book in conjunction with metadata in a user request (e.g., IP address, time of request) to guess with high accuracy the user's current locale (e.g., location within a given uncertainty circle));
receiving, without user input, an address provided by the server that the server identified as a potential new or modified portion for the personal information from the geolocations detected by the server in the geolocations and based on the personal information; and updating the personal information on the device upon confirmation from the user (Katragadda, [Col. 18 Lines 33-43] note the aggregator module 205 and/or the compactor module 215 can be configured to auto-populate a user's address book. In one such embodiment, the aggregator module 205 is further configured for scraping user data from other sources such as email contacts, and frequently browsed contact pages (e.g., business pages), to acquire address data and/or names to go with the address data. The compactor module 215 can then run the scraped addresses through a geocoder (to estimate lat/lon of address) to canonicalize and complete the address (if necessary)).
Katragadda does not explicitly teach based on patterns; confirming with the user that the address is to be updated to the personal information; providing a notification to the server that the address was included in the personal information upon confirmation from the user; processing externally-generated requests that are received from external services through service Application Programming Interfaces (APIs) by causing the externally-generated requests and corresponding portions of the personal information associated with the externally-generated requests and obtained from the personal information to be presented within an interface screen on the device to the user for obtaining approval from the user to provide the corresponding portions of the personal information to the external services through the service APIs to satisfy the externally-generated requests; presenting a configuration screen on a display of the device; obtaining options from the configuration screen that identifies first types of the personal information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the personal information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; sending the options to the server; receiving additional addresses provided by the server that the server identified as a additional potential new or additional modified portions for the personal information from the geolocations and the additional geolocations based on patterns detected by the server in the geolocation history and based on the personal information; presenting the configuration screen on the display of the device; obtaining additional options from the configuration screen associated with the first types of the personal 
However, Gonzalez teaches based on patterns; confirming with the user that the address is to be updated to the personal information; providing a notification to the server that the address was included in the personal information upon confirmation from the user (Gonzalez, [Fig. 1], [Col. 5 Line 52 to Col. 6 Line 8] note after identifying the first pattern in step 220, the software of system 10 will run a pattern match that compares the first pattern to the corresponding parameter of the user stored in database 16. (e.g., physical address, email address, etc.) to determine whether the user likely has moved, in step 132. If in step 132 system 10 determines that it is likely that the parameter of the user has likely changed (for example, whether the user has moved when using residential address as the parameter being monitored). Upon identification of a second pattern in step 130, the software running on computer system 12 will then cause a notification to be sent to the user (e.g., by email, SMS text, or other communications protocol) regarding a detected change of address, location, and/or other information (depending on the parameter being monitored), in step 140. The software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142, following which (or in the event the user does not need prompting) in step 150 computer system 12 receives from the user (via email, phone call, SMS text, or other communications protocol) an update of the user's parameter (e.g., address, location, and/or other information depending upon the parameter being monitored)).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the address book generation of Katragadda with the pattern based user parameter updates of Gonzalez according to known methods (i.e. updating an address based on a detected change of parameter). Motivation for doing so is that advantageously provides a process for dynamically detecting (Gonzalez, [Col. 1 Lines 41-46]).
Katragadda and Gonzales do not explicitly teach processing externally-generated requests that are received from external services through service Application Programming Interfaces (APIs) by causing the externally-generated requests and corresponding portions of the personal information associated with the externally-generated requests and obtained from the personal information to be presented within an interface screen on the device to the user for obtaining approval from the user to provide the corresponding portions of the personal information to the external services through the service APIs to satisfy the externally-generated requests; presenting a configuration screen on a display of the device; obtaining options from the configuration screen that identifies first types of the personal information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the personal information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; sending the options to the server; receiving additional addresses provided by the server that the server identified as a additional potential new or additional modified portions for the personal information from the geolocations and the additional geolocations based on patterns detected by the server in the geolocation history and based on the personal information; presenting the configuration screen on the display of the device; obtaining additional options from the configuration screen associated with the first types of the personal information and additional second types of the personal information for the additional addresses; and sending the additional options to the server.
However, Parecki teaches processing externally-generated requests that are received from external services through service Application Programming Interfaces (APIs) by causing the externally-generated requests and corresponding portions of the personal information associated with the externally-generated requests and obtained from the personal information to be presented within an (Parecki, [Fig. 4]-[Fig. 9], [0031] note the location privacy framework used to implement and manage privacy management can include a user-facing framework that enables consumers to better manage the privacy of their location data across applications and providing users control of location data accuracy reported to specific applications. Certain implementations may utilize a set of APIs exposing user privacy parameters to application developers, such that the application may abide by the rules set by the end user, [0068] note User interface 400 shows an authentication screen requesting permission to share user information with the application, [0069] note the application provides access to your current geolocation for selected third parties so allow them to provide geo-location related functions and services); 
presenting a configuration screen on a display of the device; obtaining options from the configuration screen that identifies first types of the personal information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the personal information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; and sending the options to the server (Parecki, [Fig. 6] note active and requested connections, [0071] note a website-based user interface 600 is shown that displays current activity and permissions for third party entities. For example, certain entities (e.g., banks, retails outlets, supermarkets) currently have active connections and established permission to track a user's present location. Other entities (e.g., second bank, country carrier) have requested connections (request permission) to access a user's location (i.e., geolocation data), [Fig. 5], [0069] note a user interface 500 (i.e. control panel) for managing data privacy parameters for third party applications; i.e. the examiner interprets information is shared automatically with “active connections” while information is shared after a user confirms a request with “requested connections”, [0070] note the user interfaces described herein enable the tracking and/or controlling of what individuals each get to see); and
receiving additional addresses provided by the server that the server identified as a additional potential new or additional modified portions for the personal information from the geolocations and the additional geolocations based on patterns detected by the server in the geolocation history and based on the personal information (Parecki, [0041] note LaaS platform 130 may include additional modules for maps and places, real-time mobile signals data, and historical data (e.g., location history); i.e. real-time = continuous, [0051] note Location data reporting frequency can control how often location data, or derivatives thereof (e.g., location history), are reported, [Fig. 16], [Fig. 17], [0054] note a user's personal location history derived from geolocation data, [0091] note utilize GIS and/or geolocation based services with a privacy management framework for IP connected devices can use location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis);
presenting the configuration screen on the display of the device; obtaining additional options from the configuration screen associated with the first types of the personal information and additional second types of the personal information for the additional addresses; and sending the additional options to the server (Parecki, [Fig. 16], [Fig. 17], [Fig. 18], [0090] note FIG. 16 is a simplified diagram illustrating a user interface 1600 depicting a user location history… FIG. 17 illustrates another user interface 1700 depicting a location history in a web-based browser, according to certain embodiments of the invention. By visualizing location history through a user interface on an IP connected device, users can search through location history, modify the location history, download the location history in bulk and export the modified location history to a third party service, or the like, [0091] note the invention can utilize GIS and/or geolocation based services with a privacy management framework for IP connected devices can use location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis, [0093] note FIG. 18 is a simplified diagram illustrating a user interface 1800 to analyze and predict user behavior based on location data… changes may indicate changes in shopping preferences, activities, employment status, medical status, or other information as would be appreciated by one of ordinary skill in the art with the benefit of this disclosure).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the information sharing of Katragadda and Gonzalez with the privacy management framework of Parecki according to known methods (i.e. providing, via a set of APIs, a user-facing framework that enables consumers to manage the privacy of their location). Motivation for doing so is that through the user interface of a privacy management framework, the person can individually manage and/or limit how their location information is delivered to each person, group, or organization that is granted access (Parecki, [0050]).

Claim 12: Katragadda, Gonzalez and Parecki teach the method of claim 11, wherein obtaining further comprising obtaining an authorization from the user for mining contacts data and device data on the device to assemble and aggregate the personal information on the device (Katragadda, [Col. 22 Lines 15-17] note the user has granted permission for the related services to share information, then the target service can access the user's personal data from the related vault service).

Claim 13: Katragadda, Gonzalez and Parecki teach the method of claim 12, wherein obtaining further includes detecting a change made by the user to the contacts data or the device data and updating the personal information with the change (Katragadda, [Col. 18 Lines 33-43] note the aggregator module 205 and/or the compactor module 215 can be configured to auto-populate a user's address book. In one such embodiment, the aggregator module 205 is further configured for scraping user data from other sources such as email contacts, and frequently browsed contact pages (e.g., business pages), to acquire address data and/or names to go with the address data. The compactor module 215 can then run the scraped addresses through a geocoder (to estimate lat/lon of address) to canonicalize and complete the address (if necessary)).

Claim 14: Katragadda, Gonzalez and Parecki teach the method of claim 13, wherein detecting further includes requesting confirmation from the user that the change is to be updated to the personal information before updating the personal information with the change (Gonzalez, [Fig. 1], [Col. 5 Line 52 to Col. 6 Line 8] note the software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142, following which (or in the event the user does not need prompting) in step 150 computer system 12 receives from the user (via email, phone call, SMS text, or other communications protocol) an update of the user's parameter (e.g., address, location, and/or other information depending upon the parameter being monitored)).

Claim 16: Katragadda, Gonzalez and Parecki teach the method of claim 11 further comprising, continually executing the method while the device is in operation and online for use (Katragadda, [Col. 8 Lines 2-4] note information known about the user, such as geographic location of user and time of day, [Col 11. Lines 15-19] note the module 115 can be configured to use the address book in conjunction with metadata in a user request (e.g., IP address, time of request) to guess with high accuracy the user's current locale (e.g., location within a given uncertainty circle)).

Claim 17: Katragadda, Gonzalez and Parecki teach the method of claim 11 further comprising, providing selective synchronization authorizations to the server for synchronizing selective portions of (Parecki, [Fig. 5], [0069] note a user interface 500 (i.e. control panel) for managing data privacy parameters for third party applications… more data privacy parameters including limiting the accuracy of the geolocation data, or other information related to the provide services, [Fig. 4], [0068] note user interface 400 shows an authentication screen requesting permission to share user information with the application, [0054] note third parties granted access can visual location history through a user interface on an IP connected device, which allows users… export the modified location history to a third party service, [0091] note using location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis).

Claim 18: Katragadda, Gonzalez and Parecki teach the method of claim 17, wherein providing further includes identifying the synchronization settings as automatic synchronizations and synchronizations requiring real-time user authorizations when requested by the external services (Parecki, [Fig. 5], [0069] note a user interface 500 (i.e. control panel) for managing data privacy parameters for third party applications… more data privacy parameters including limiting the accuracy of the geolocation data, or other information related to the provide services, [Fig. 4], [0068] note user interface 400 shows an authentication screen requesting permission to share user information with the application, [0054] note third parties granted access can visual location history through a user interface on an IP connected device, which allows users… export the modified location history to a third party service, [0091] note using location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis).

Claim 19: Katragadda teaches a system, comprising: 
(Katragadda, [Col. 3 Lines 61-63] note the system includes a server system for receiving a user request for a geographic data search, [Col. 13 Lines 58-60] note the user can interact with that system via her telephone (e.g., cell phone, home phone, smartphone));
wherein the mobile application is configured to: i) continuously report geolocations for the device to the synchronization manager (Katragadda, [Col. 8 Lines 2-4] note information known about the user, such as geographic location of user and time of day, [Col 11. Lines 15-19] note the module 115 can be configured to use the address book in conjunction with metadata in a user request (e.g., IP address, time of request) to guess with high accuracy the user's current locale (e.g., location within a given uncertainty circle)); and
ii) discover, update, and maintain personal information for a user on the device, wherein the personal information includes: user contacts data, user email addresses, user phone number, user social media identifiers, and user name, and where at least one portion of the personal information is discovered without user input (Katragadda, [Fig. 3a] note personal data book 305 (e.g. address book), [Col. 8 Lines 36-43] note the personal data is address book data that includes names and addresses of people and/or businesses with which the user has relationships of one degree or another… Other contact information may also be included in the address book data, such as email addresses and telephone numbers, [Col. 18 Lines 18-19] note social groups (e.g., Google's orkut));
iii) synchronize the personal information with the synchronization manager of the server (Katragadda, [Col. 18 Lines 37-43] note address data can be pushed from the address book generation system into other systems, such as the contacts list of the user's email system);
wherein the synchronization manager is configured to: i) derive addresses relevant to portions of the personal information from the geolocations detected in the geolocations and based on the personal information (Katragadda, [Col. 14 Line 65-Col. 15 Line 3] note the aggregator module 205 is further configured to assign labels for each address (e.g., "home," "work," and/or name of the person or business associated with that address). The labels can be obtained… implicitly (e.g., based on user's email/contact history, and/or user's locality)); and
ii) selectively synchronize the addresses with the portions of the personal information on the device through the mobile application and at least one external service associated with the user (Katragadda, [Col. 18 Lines 37-43] note address data can be pushed from the address book generation system into other systems, such as the contacts list of the user's email system. For instance, a conventional auto-merge function can be used, where addresses of the user's address book are merged with contacts in other services (e.g., email) based on labels, partial or whole address matches, and/or phone number of contact).
Katragadda does not explicitly teach based on a pattern; iv) present an interface screen with corresponding personal information requested by external services based on interaction with the synchronization manager; v) present a configuration interface screen on a display of the device; vi) obtain options from the configuration screen that identifies first types of the personal information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the personal information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; and vii) send the options to the synchronization manager; maintaining associations between the devices, the geolocations, and the personal information as a geolocation history associated with the device; iii) process externally-generated requests that are received from the external services through the service APIs by interacting with the mobile application to cause the externally-generated requests and corresponding portions of the personal information associated with the externally-generated requests obtained from the personal information to be presented within the interface screen on the device to the user for obtaining approval from the user to provide the corresponding portions of the private 
However, Gonzalez teaches based on a pattern (Gonzalez, [Fig. 1], [Col. 5 Line 52 to Col. 6 Line 8] note after identifying the first pattern in step 220, the software of system 10 will run a pattern match that compares the first pattern to the corresponding parameter of the user stored in database 16. (e.g., physical address, email address, etc.) to determine whether the user likely has moved, in step 132. If in step 132 system 10 determines that it is likely that the parameter of the user has likely changed (for example, whether the user has moved when using residential address as the parameter being monitored). Upon identification of a second pattern in step 130, the software running on computer system 12 will then cause a notification to be sent to the user (e.g., by email, SMS text, or other communications protocol) regarding a detected change of address, location, and/or other information (depending on the parameter being monitored), in step 140. The software can cause a prompt to then be sent to the user to provide information about the detected change of parameter (e.g., address, location, etc.) in step 142, following which (or in the event the user does not need prompting) in step 150 computer system 12 receives from the user (via email, phone call, SMS text, or other communications protocol) an update of the user's parameter (e.g., address, location, and/or other information depending upon the parameter being monitored)).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the address book generation of Katragadda with the pattern based user parameter updates of Gonzalez according to known methods (i.e. updating an address based on a detected change of (Gonzalez, [Col. 1 Lines 41-46]).
Katragadda and Gonzalez do not explicitly teach iv) present an interface screen with corresponding personal information requested by external services based on interaction with the synchronization manager; v) present a configuration interface screen on a display of the device; vi) obtain options from the configuration screen that identifies first types of the personal information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the personal information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; and vii) send the options to the synchronization manager; maintaining associations between the devices, the geolocations, and the personal information as a geolocation history associated with the device; iii) process externally-generated requests that are received from the external services through the service APIs by interacting with the mobile application to cause the externally-generated requests and corresponding portions of the personal information associated with the externally-generated requests obtained from the personal information to be presented within the interface screen on the device to the user for obtaining approval from the user to provide the corresponding portions of the private information to the external services through the service APIs to satisfy the externally-generated requests; iv) obtain the options provided by the user from the configuration interface screen as provided by the mobile application; and v) continually process the geolocations to identify new or changed geolocations relevant to the personal information and automatically identify new or changed personal information and interact with the mobile application to assist in updating the personal information or creating new personal information for the user.
(Parecki, [Fig. 4]-[Fig. 9], [0068] note User interface 400 shows an authentication screen requesting permission to share user information with the application, [0069] note the application provides access to your current geolocation for selected third parties so allow them to provide geo-location related functions and services); 
v) present a configuration interface screen on a display of the device; vi) obtain options from the configuration screen that identifies first types of the personal information that the user indicates are to be automatically shared and synchronized with first selected ones of the external services and second types of the personal information that the user indicates are to be shared and synchronized only after confirmation by the user with second selected ones of the external services; and vii) send the options to the synchronization manager (Parecki, [Fig. 6] note active and requested connections, [0071] note a website-based user interface 600 is shown that displays current activity and permissions for third party entities. For example, certain entities (e.g., banks, retails outlets, supermarkets) currently have active connections and established permission to track a user's present location. Other entities (e.g., second bank, country carrier) have requested connections (request permission) to access a user's location (i.e., geolocation data), [Fig. 5], [0069] note a user interface 500 (i.e. control panel) for managing data privacy parameters for third party applications; i.e. the examiner interprets information is shared automatically with “active connections” while information is shared after a user confirms a request with “requested connections”, [0070] note the user interfaces described herein enable the tracking and/or controlling of what individuals each get to see);
maintaining associations between the devices, the geolocations, and the personal information as a geolocation history associated with the device (Parecki, [0041] note LaaS platform 130 may include additional modules for maps and places, real-time mobile signals data, and historical data (e.g., location history); i.e. real-time = continuous, [0051] note Location data reporting frequency can control how often location data, or derivatives thereof (e.g., location history), are reported);
iii) process externally-generated requests that are received from the external services through the service APIs by interacting with the mobile application to cause the externally-generated requests and corresponding portions of the personal information associated with the externally-generated requests obtained from the personal information to be presented within the interface screen on the device to the user for obtaining approval from the user to provide the corresponding portions of the private information to the external services through the service APIs to satisfy the externally-generated requests (Parecki, [0031] note the location privacy framework used to implement and manage privacy management can include a user-facing framework that enables consumers to better manage the privacy of their location data across applications and providing users control of location data accuracy reported to specific applications. Certain implementations may utilize a set of APIs exposing user privacy parameters to application developers, such that the application may abide by the rules set by the end user, [0068] note User interface 400 shows an authentication screen requesting permission to share user information with the application, [0069] note the application provides access to your current geolocation for selected third parties so allow them to provide geo-location related functions and services); 
iv) obtain the options provided by the user from the configuration interface screen as provided by the mobile application (Parecki, [Fig. 1], [0033] note system 100 includes an internet-protocol (IP) connected device 105 connected to both Location-as-a-Service (LaaS) platform 130 and Geoenrichment platform 190 through the privacy management framework 120, [0034] note privacy management framework (privacy framework) 120 functions as a gateway for which geo-location data is regulated, filtered, and/or managed to control how data is delivered to and from device 105. Privacy framework 120 can include a user interface (not shown) configured to receive a user input corresponding to one or more data privacy parameters for geo-location data, and controlling a transferring of geo-location data to and from each of a plurality of mobile applications 110 on mobile device 105 based on the user input); and
v) continually process the geolocations to identify new or changed geolocations relevant to the personal information and automatically identify new or changed personal information and interact with the mobile application to assist in updating the personal information or creating new personal information for the user (Parecki, [0041] note LaaS platform 130 may include additional modules for maps and places, real-time mobile signals data, and historical data (e.g., location history); i.e. real-time = continuous, [0051] note Location data reporting frequency can control how often location data, or derivatives thereof (e.g., location history), are reported, [Fig. 16], [Fig. 17], [Fig. 18], [0090] note FIG. 16 is a simplified diagram illustrating a user interface 1600 depicting a user location history… FIG. 17 illustrates another user interface 1700 depicting a location history in a web-based browser, according to certain embodiments of the invention. By visualizing location history through a user interface on an IP connected device, users can search through location history, modify the location history, download the location history in bulk and export the modified location history to a third party service, or the like, [0091] note the invention can utilize GIS and/or geolocation based services with a privacy management framework for IP connected devices can use location as a contextual input for determining pattern recognition including significant location behavior and behavioral analysis, [0093] note FIG. 18 is a simplified diagram illustrating a user interface 1800 to analyze and predict user behavior based on location data… changes may indicate changes in shopping preferences, activities, employment status, medical status, or other information as would be appreciated by one of ordinary skill in the art with the benefit of this disclosure). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the information sharing of Katragadda and Gonzalez with the privacy (Parecki, [0050]).

Claim 20: Katragadda, Gonzalez and Parecki teach the system of claim 19, wherein the server is part of a cloud processing environment and the device is one of: a wearable processing device, a tablet, a phone, and a computer-enabled device integrated into a transportation vehicle (Katragadda, [Col. 13 Lines 58-60] note the user can interact with that system via her telephone (e.g., cell phone, home phone, smartphone)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165